 



Exhibit 10.2

WILSONS THE LEATHER EXPERTS INC.
EMPLOYEE STOCK PURCHASE PLAN

Including June 11, 2003 Amendment

     1.     Purpose and Scope of Plan. The purpose of this Wilsons The Leather
Experts Inc. Employee Stock Purchase Plan (the “Plan”) is to provide the
employees of Wilsons The Leather Experts Inc. (the “Company”) and its
subsidiaries with an opportunity to acquire a proprietary interest in the
Company through the purchase of its common stock and, thus, to develop a
stronger incentive to work for the continued success of the Company. The Plan is
intended to be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended, and shall be
interpreted and administered in a manner consistent with such intent.

     2.     Definitions.



       2.1. The terms defined in this section are used (and capitalized)
elsewhere in this Plan:



  (a) “Affiliate” means each domestic or foreign corporation that is a “parent
corporation” or “subsidiary corporation” of the Company, as defined in
Sections 424(e) and 424(f) of the Code or any successor provision and whose
participation in the Plan the Board of Directors has expressly approved.



  (b) “Board of Directors” means the Board of Directors of the Company.



  (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



  (d) “Committee” means two or more Disinterested Persons designated by the
Board of Directors to administer the Plan under Section 13.



  (e) “Common Stock” means the $.01 par value common stock of the Company.



  (f) “Company” means Wilsons The Leather Experts Inc., a Minnesota corporation.

-1-



--------------------------------------------------------------------------------



 





  (g) “Compensation” means the gross cash compensation (including wage, salary,
commission, bonus, and overtime earnings) paid by the Company or any Affiliate
to a Participant in accordance with the terms of employment.



  (h) “Disinterested Persons” means a member of the Board of Directors who is
considered a disinterested person within the meaning of Exchange Act Rule 16b-3
or any successor definition.



  (i) “Eligible Associate” means any employee of the Company or an Affiliate
whose customary employment is at least 20 hours per week and who has been
employed by the Company or an Affiliate for at least 90 consecutive days prior
to the first day of the relevant Purchase Period; provided, however, that
“Eligible Associate” shall not include any person who would be deemed, for
purposes of Section 423(b)(3) of the Code, to own stock possessing 5% or more of
the total combined voting power or value of all classes of stock of the Company.



  (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.



  (k) “Fair Market Value” of a share of Common Stock as of any date means, if
the Company’s Common Stock is listed on a national securities exchange or quoted
on the NASDAQ National Market, the mean between the high and low sale prices for
such Common Stock on such exchange or National Market on said date, or, if no
sale has been made on such exchange or National Market on said date, on the last
preceding day on which any sale shall have been made. If such determination of
Fair Market Value is not consistent with the then current regulations of the
Secretary of the Treasury applicable to plans intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code,
however, Fair Market Value shall be determined in accordance with such
regulations. The determination of Fair Market Value shall be subject to
adjustment as provided in Section 14.



  (l) “Participant” means an Eligible Associate who has elected to participate
in the Plan in the manner set forth in Section 4.



  (m) “Plan” means this Wilsons The Leather Experts Inc. Employee Stock Purchase
Plan, as amended from time to time.



  (n) “Purchase Period” means a calendar quarter or such other period of time as
may be adopted by the Committee.



  (o) “Recordkeeping Account” means the account maintained in the books and
records of the Company recording the amount withheld from each Participant
through payroll deductions made under the Plan.

-2-



--------------------------------------------------------------------------------



 



     3.     Scope of the Plan. The total number of shares of Common Stock
available for sale under this Plan shall not exceed 625,000 (subject to
adjustment as provided in Section 14). All sales of shares of Common Stock
pursuant to this Plan shall be subject to the same terms, conditions, rights and
privileges. These shares may consist, in whole or in part, of authorized but
unissued Common Stock not reserved for any other purpose.

     4.     Eligibility and Participation. To be eligible to participate in the
Plan for a given Purchase Period, an employee must be an Eligible Associate on
the first day of such Purchase Period. An Eligible Associate may elect to
participate in the Plan by filing an enrollment form with the Company before the
first day of such Purchase Period that authorizes regular payroll deductions
from Compensation beginning with the first payday in the Purchase Period and
continuing until the Eligible Associate withdraws from the Plan, modifies his or
her authorization, or ceases to be an Eligible Associate, as hereinafter
provided.

     5.     Amount of Common Stock Each Eligible Associate May Purchase.



       5.1. Subject to the provisions of this Plan, each Eligible Associate
shall be offered the right to purchase on the last day of the Purchase Period
the maximum number of shares of Common Stock (including fractional shares) that
can be purchased at the price specified in Section 5.2 with the entire credit
balance in the Participant’s Recordkeeping Account; provided, however, that
(i) no more than 750(1) shares of Common Stock may be purchased under the Plan
by any Participant for a given Purchase Period and (ii) no more than $25,000 in
Fair Market Value (determined at the beginning of each Purchase Period) of
shares of Common Stock may be purchased under the Plan and all other employee
stock purchase plans, if any, of the Company and the Affiliates by any
Participant for each calendar year. If the purchases by all Participants would
otherwise cause the aggregate number of shares of Common Stock to be sold under
the Plan to exceed the number specified in Section 3, however, each Participant
shall be allocated a ratable portion of the maximum number of shares of Common
Stock which may be sold.



       5.2. The purchase price of each share of Common Stock sold pursuant to
this Plan will be the lesser of (a) or (b) below:



  (a)   85% of the Fair Market Value of such share on the first day of the
Purchase Period.     (b)   85% of the Fair Market Value of such share on the
last day of the Purchase Period.

     6.     Method of Participation.



--------------------------------------------------------------------------------



    (1)  Adjusted as a result of the Company's three-for-two stock split on
March 15, 2000.

-3-



--------------------------------------------------------------------------------



 





       6.1. The Company shall give notice to each Eligible Associate of the
opportunity to purchase shares of Common Stock pursuant to this Plan and the
terms and conditions for such offering. Such notice is subject to revision by
the Company at any time prior to the date of purchase of such shares. The
Company contemplates that for tax purposes the first day of a Purchase Period
will be the date of the offering of such shares.



       6.2. Each Eligible Associate who desires to participate in the Plan for a
Purchase Period shall signify his or her election to do so by signing an
election form developed by the Committee. Such election form will authorize the
Company to withhold a portion of the Eligible Associate’s Compensation paid for
a regular pay period. The minimum and maximum amount that may be withheld for
any week during a pay period shall be $10 and $100, respectively (e.g., $20 and
$200, respectively, for a two-week pay period). An election to participate in
the Plan and to authorize payroll deductions as described herein must be made
before the first day of a Purchase Period. The election shall be effective for
the first pay period in the Purchase Period immediately following the filing of
such election form and shall remain in effect unless and until the Plan is
terminated or such Participant withdraws from the Plan, modifies his or her
authorization, or ceases to be an Eligible Associate, as hereinafter provided.

     7.     Recordkeeping Account.



       7.1. The Company shall maintain a Recordkeeping Account for each
Participant. Payroll deductions pursuant to Section 6 will be credited to such
Recordkeeping Accounts on each payday.



       7.2. No interest will be credited to a Participant’s Recordkeeping
Account.



       7.3. The Recordkeeping Account is established solely for accounting
purposes, and all amounts credited to the Recordkeeping Account will remain part
of the general assets of the Company.



       7.4. A Participant may not make any separate cash payment into the
Recordkeeping Account.

     8.     Right to Adjust Participation or to Withdraw.



       8.1. A Participant may, at any time during a Purchase Period, direct the
Company to make no further deductions from his or her Compensation. Upon such
action, future payroll deductions with respect to such Participant shall cease.
Any Participant who stops payroll deductions during a Purchase Period may not
thereafter resume payroll deductions during such Purchase Period.

-4-



--------------------------------------------------------------------------------



 





       8.2 Except as otherwise provided in Section 8.1 with respect to cessation
of deductions, any Participant who wishes to increase or decrease the deductions
from his or her Compensation may do so only as of the first pay period in a
Purchase Period.



       8.3. At any time before the end of a Purchase Period, any Participant may
withdraw from the Plan. In such event, all future payroll deductions shall cease
and the entire credit balance in the Participant’s Recordkeeping Account will be
paid to the Participant, without interest, in cash within 30 days. A Participant
who withdraws from the Plan will not be eligible to reenter the Plan until the
next succeeding Purchase Period.



       8.4. Notification of a Participant’s election to increase, decrease, or
terminate deductions, or to withdraw from the Plan, shall be made by filing an
appropriate form with the Company.

     9.     Termination of Employment. If the employment of a Participant is
terminated for any reason, including without limitation death, disability, or
retirement, the entire balance in the Participant’s Recordkeeping Account will
be applied to the purchase of shares as provided in Section 10.1 as of the last
day of the Purchase Period in which the Participant’s employment terminated.

     10.     Purchase of Shares.



       10.1. As of the last day of the Purchase Period, the entire credit
balance in each Participant’s Recordkeeping Account will be used to purchase
shares (including fractional shares) of Common Stock (subject to the limitations
of Section 5) unless the Participant has filed an appropriate form with the
Company in advance of that date (which either elects to purchase a specified
number of shares which is less than the number described above or elects to
receive the entire credit balance in cash). Any amount in a Participant’s
Recordkeeping Account that is not used to purchase shares pursuant to this
Section 10.1 will be refunded to the Participant.



       10.2. Promptly after the end of each Purchase Period, a certificate for
the number of shares of Common Stock purchased by all Participants shall be
issued and delivered to an agent selected by the Company. The agent will hold
such certificate for the benefit of all Participants who have purchased shares
of Common Stock and will maintain an account for each Participant reflecting the
number of shares (including fractional shares) credited to the account of each
Participant. Each Participant will be entitled to direct the voting of all
shares credited to such Participant’s account by the agent. At any time, a
Participant may request from the agent a certificate representing the shares of
Common Stock credited to the Participant’s account, in which case the agent
shall transfer a certificate for such shares directly to the Participant;
provided, however, that the agent shall not be required to issue a certificate
representing a

-5-



--------------------------------------------------------------------------------



 





  fractional share and may instead pay the Participant a cash amount
representing the fair market value of such fractional share.

     11.     Rights as a Shareholder. A Participant shall not be entitled to any
of the rights or privileges of a shareholder of the Company with respect to such
shares, including the right to vote or direct the voting or to receive any
dividends that may be declared by the Company, until (i) the Participant
actually has paid the purchase price for such shares and (ii) certificates for
such shares have been issued either to the agent or to the Participant, both as
provided in Section 10.

     12.     Rights Not Transferable. A Participant’s rights under this Plan are
exercisable only by the Participant during his or her lifetime, and may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. Any attempt to sell, pledge, assign or
transfer the same shall be null and void and without effect. The amounts
credited to a Recordkeeping Account may not be assigned, transferred, pledged or
hypothecated in any way, and any attempted assignment, transfer, pledge,
hypothecation or other disposition of such amounts will be null and void and
without effect.

     13.     Administration of the Plan. This Plan shall be administered by the
Committee, which is authorized to make such uniform rules as may be necessary to
carry out its provisions. The Committee shall determine any questions arising in
the administration, interpretation and application of this Plan, and all such
determinations shall be conclusive and binding on all parties.

     14.     Adjustment upon Changes in Capitalization. In the event of any
change in the Common Stock of the Company by reason of stock dividends,
split-ups, corporate separations, recapitalizations, mergers, consolidations,
combinations, exchanges of shares and the like, the aggregate number and class
of shares available under this Plan and the number, class and purchase price of
shares available but not yet purchased under this Plan may be adjusted
appropriately by the Committee.

     15.     Amendment of Plan. The Board of Directors may at any time amend
this Plan in any respect which shall not adversely affect the rights of
Participants pursuant to shares previously acquired under the Plan, except that,
without shareholder approval no amendment shall be made to (a) increase the
number of shares reserved under this Plan or (b) change the designation of
corporations whose employees may be eligible to participate in the Plan.

     16.     Effective Date of Plan. This Plan shall be effective upon approval
thereof by the shareholders of the Company. All rights of Participants in any
offering hereunder shall terminate at the earlier of (i) the day that
Participants become entitled to purchase a number of shares of Common Stock
equal to or greater than the number of shares remaining available for purchase
or (ii) at the discretion of the Board of Directors at any time following seven
days’ notice to Participants. Upon termination of this Plan, shares of Common
Stock shall be issued to Participants in accordance with Section 10, and cash,
if any, remaining in the Participants’

-6-



--------------------------------------------------------------------------------



 



Recordkeeping Accounts shall be refunded to them, as if the Plan were terminated
at the end of a Purchase Period.

     17.     Governmental Regulations and Listing. All rights granted or to be
granted to Eligible Associates under this Plan are expressly subject to all
applicable laws and regulations and to the approval of all governmental
authorities required in connection with the authorization, issuance, sale or
transfer of the shares of Common Stock reserved for this Plan, including,
without limitation, there being a current registration statement of the Company
under the Securities Act of 1933, as amended, covering the shares of Common
Stock purchasable on the last day of the Purchase Period applicable to such
shares, and if such a registration statement shall not then be effective, the
term of such Purchase Period shall be extended until the first business day
after the effective date of such a registration statement, or post-effective
amendment thereto. If applicable, all such rights hereunder are also similarly
subject to effectiveness of an appropriate listing application to a national
securities exchange or a national market system, covering the shares of Common
Stock under the Plan upon official notice of issuance.

     18.     Miscellaneous.



       18.1. This Plan shall not be deemed to constitute a contract of
employment between the Company and any Participant, nor shall it interfere with
the right of the Company to terminate any Participant and treat him or her
without regard to the effect which such treatment might have upon him or her
under this Plan.



       18.2. Wherever appropriate as used herein, the masculine gender may be
read as the feminine gender, the feminine gender may be read as the masculine
gender, the singular may be read as the plural and the plural may be read as the
singular.



       18.3. This Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Minnesota.

-7-